 336DECISIONSOF NATIONAL LABORRELATIONS BOARDing the election is instructed to issue a certification of representativesto the Petitioner for such unit, which the Board, in such circum-stances, finds to be appropriate for the purposes of collective bargain-ing.On the other hand, if a majority of the elnpployees in this votinggroup vote for the Intervenor, they will be taken to have indicatedtheir desire to remain a part of the existing production and mainte-nance unit, and the Regional Director is instructed to issue a certifica-tion of results to that effect.[Text of Direction of Election omitted from publication.]VENUS DIE ENGINEERINGCOMPANY 1andINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA(UAW-CIO),2 PETITIONERVENUS DIE ENGINEERING COMPANYandDETROIT DIE SINKERS LODGENo. 110, INTERNATIONAL DIE SINKERS CONFERENCE (INDEPENDENT),PETITIONER.CasesNos. 7-RC-0478 and 7-RC-2501.October13,1954Decision and Direction of ElectionUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Bernard Gott-fried, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.Venus Die Engineering Company, herein called Venus, is aMichigan corporation engaged in the manufacture of dies and othertool work.During the last fiscal year, its purchases totaled about$37,600, about one-half of which were from out of the State, whileits total sales of $239,368 were all made locally within the State.Practically all of the sales were made to the Vulcan Forging Com-pany, herein called Vulcan, also a Michigan corporation, which forgesconnecting rods from the dies produced by Venus.Vulcan, in turn,annually sells approximately $500,000 worth of its products to theFord Motor Company, its sole customer.Venus contends that the Board should not assert jurisdiction overit because its operations, which are almost entirely local in character,are separate and independent from those of Vulcan.On the other1The name ofthe Employerappears as amended at the hearing.2The name of the Petitioner in CaseNo 7-RC-2478 appears as amended at the hearing.3We find no merit in the Employer's contention that the record does not show that thePetitioners herein are in compliance.Compliance is a matter for administrative deter-inination by the Board and is not litigable in this proceedingMoreover,we are adminis-trativelysatisfied that both Petitioners herein are in compliance.110 NLRB No 49. VENUSDIE ENGINEERINGCOMPANY337hand, the Petitioners contend that Venus and Vulcan constitute asingle employer whose interstate business meets established Boardcriteria.The record discloses that both Venus and Vulcan are controlled and95 percent owned by a single family.'The remaining 5 percent in eachcompany is owned by a Mr. and Mrs. Lawton who respectively act assecretary-treasurer of Venus and Vulcan.Although an officer ofVenus, Mr. Lawton functions as personnel director and payroll clerkfor both companies and has participated in the recent contract negoti-ations involving Vulcan employees.'However, the cost of these serv-ices as well as those of the Companies' common main office is proratedbetween Venus and Vulcan.The operations of Venus and Vulcan are located in a single enclosureat the same address, although in buildings 100 feet apart. The prem-ises are owned by Vulcan which acts as a landlord in furnishing heatand janitorial and guard service for Venus.Employees of both Com-panies use a common entrance gate and parking lot, help install newmachinery at Venus, and help to transfer finished (lies from Venusto Vulcan. In addition, Vulcan employees perform maintenance forVenus, and a die polisher, who is carried on the Venus payroll, workssolely for Vulcan.The few employees who have transferred fromVulcan to Venus have retained their vacation seniority, and in someinstances their job seniority.Employees in both plants are coveredby the same insurance plan and have the same holidays.Although operational supervision and luring and firing are sepa-rate and differences in certain working conditions exist,' we find, uponthe entire record and particularly in view of common control and own-ership of both Companies and the interrelationship of personnel andservices between the plants, that Venus and Vulcan constitute a singleemployer for the purposes of determining jurisdiction.'Accordingly, as Vulcan sold $500,000 worth of products to FordMotor Company, an interstate enterprise which ships millions of dol-lars worth of cars out of the State, we find that the Employer herein,consisting of Venus and Vulcan, is engaged in commerce within themeaning of the Act, and that it will effectuate the policies of the Actto assert jurisdiction over this Employer.2.The labor organizations involved claim to represent certain em-ployees of the Employer.4Barbara Thomas owns 95 percent of Venus while she and her mother own 95 percent ofVulcan.Barbara Thomas and her husband axe president and vice-president of Venus,while her father and mother are president and vice-president of Vulcan5 Vulcan employees are currently represented by the UAW-CIO, which the Board re-cently certified in Case No 7-RC-19776E. g, hours, wage rates, and vacations benefitsHowever, piioi to the recent contractcovering Vulcan employees vacation benefits were identicalSanitary Mattress Company,109 NLRB 1010;Rnshv+lleMetal Products, Inc,107NLRB 1146338207-55-vol i10--23 338DECISIONSOF NATIONALLABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c^(1) and Section 2 (6) and (7) of the Act.4.The parties are in agreement as to the composition of the unit.Accordingly, we find that all employees who work on dies or parts ofdies used in the manufacture and completion of forgings at the VenusDie Engineering Company, Dearborn, Michigan, excluding office andplant clerical employees, professional employees, guards, and super-visors as defined in the Act, constitute a unit appropriate for purposesof collective bargaining within the meaning of Section 9 (b) of theAct.[Text of Direction of Election omitted from publication.]ARTHUR C. HARVEY COMPANYandLOCAL 379,INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS,CHAUFFEURS,WAREIIOUSEMEN AND HELPERSOF AMERICA, AFL, PETITIONER.Case No. 1-J.?C-34497.October 13,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph Lepie, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:The Employer contends that its contract with the Arthur C. HarveyAssociation, an independent labor organization, is a bar to this pro-ceeding.The Petitioner contends that, because the Association isnow completely defunct, the contract is no bar.The Employer and the Association entered into a contract, effectivefrom July 1, 1953, to June 30, 1955, and thereafter subject to auto-matic renewal.The record shows that all 56 employees in the con-tractual unit comprised the membership of the Association.At aregular meeting on December 1, 1953, attended by 50 members, themembers voted 39 to 1 to disband the Association.Although rival'CIO and AFL representatives addressed the membership of the As-sociation at this meeting, there is no showing that these representa-110 NLRB No. 48.